EXHIBIT 10.22

THIRD AMENDMENT TO LOAN AND SECURITY AGREEMENT

This Third Amendment to Loan and Security Agreement (“Amendment”) is dated as of
June 18, 2007 by C&F Finance Company (“Borrower”) and Wells Fargo Financial
Preferred Capital, Inc. (“Lender”).

BACKGROUND

A. Borrower and Lender are parties to a certain Loan and Security Agreement
dated as of August 1, 2005 (as may hereafter be amended or modified from time to
time, the “Loan Agreement”) and related agreements, instruments and documents
(collectively, with the Loan Agreement, the “Existing Loan Documents”).
Capitalized terms used but not otherwise defined in this Amendment shall have
the meanings respectively ascribed to them in the Loan Agreement.

B. Borrower has requested that Lender amend the Loan Agreement in certain
respects, all on the terms and conditions set forth herein.

NOW, THEREFORE, the parties hereto, intending to be legally bound, hereby
promise and agree as follows:

1. Amendment. Effective as of the calendar month ending June, 2007, the Loan
Agreement is hereby amended in the following manner:

a. Financial Covenants. Subsections (a) and (d) of Section 6.4 of the Loan
Agreement are amended and restated in their entirety as follows:

(a) EBITDA Ratio. As of the end of each calendar month, an EBITDA Ratio of not
less than 1:35 to 1.0.

(d) Senior Debt to Capital Base. At all times, a ratio of Senior Debt to Capital
Base of not more than 4.50 to 1.0.

2. Legal and Filing Fees. Borrower agrees to pay immediately upon demand
therefor all legal fees and out-of-pocket expenses of Lender related to this
Amendment, including the preparation, negotiation, documentation, execution,
filing and delivery thereof.

3. Effectiveness Conditions. This Amendment shall be effective upon the
completion of the following conditions precedent (all agreements, documents and
instruments to be in form and substance satisfactory to Lender and Lender’s
counsel):

a. Execution and delivery by Borrower to Lender of this Amendment; and

b. Execution and/or delivery of all other agreements, instruments and documents
requested by Lender to effectuate and implement the terms hereof and the
Existing Loan Documents.

4. Representations and Warranties. Borrower represents and warrants to Lender
that:

a. All warranties and representations made to Lender under the Loan Agreement
and the Existing Loan Documents are true and correct as to the date hereof.



--------------------------------------------------------------------------------

b. The execution and delivery by Borrower of this Amendment and the performance
by Borrower of the transactions herein contemplated: (i) are and will be within
such party’s powers, (ii) have been authorized by all necessary organizational
action, and (iii) are not and will not be in contravention of any order of any
court or other agency of government, of law or any other indenture, agreement or
undertaking to which Borrower or by which the property of Borrower is bound, or
be in conflict with, result in a breach of, or constitute (with due notice
and/or lapse of time) a default under any such indenture, agreement or
undertaking or result in the imposition of any lien, charge or encumbrance of
any nature on any of the properties of Borrower.

c. This Amendment and any assignment, instrument, document, or agreement
executed and delivered in connection herewith, will be valid, binding and
enforceable in accordance with its respective terms.

d. Upon the effectiveness of this Amendment, no Event of Default or Default has
occurred under the Loan Agreement or any of the other Existing Loan Documents.

5. Business Operations. Borrower hereby agrees to continue to operate its
business and operations in a manner consistent with its past business practice,
continue to meet the standards generally observed by prudent finance companies
and conform to its policies as have been previously disclosed to Lender in
writing.

6. Representations and Release of Claims. Borrower hereby agrees to defend
Lender and its directors, officers, agents, employees and attorneys from, and
hold each of them harmless against, any and all losses, liabilities (including
without limitation settlement costs and amounts, transfer taxes, documentary
taxes, or assessments or charges made by any governmental authority), claims,
damages, interests, judgments, costs, or expenses, including without limitation
fees and disbursements of attorneys, incurred by any of them arising out of or
in connection with or by reason of this Amendment, the Loan Agreement, the
making of the Loan or any Collateral, or any other Credit Document, including
without limitation, any and all losses, liabilities, claims, damages, interests,
judgments, costs or expenses relating to or arising under any Consumer Finance
Laws or Environmental Control Statute or the application of any such statute to
Borrower’s properties or assets. Borrower hereby releases Lender and its
respective directors, officers, agents, employees and attorneys from any and all
claims for loss, damages, costs or expenses caused or alleged to be caused by
any act or omission on the part of any of them, other than such loss, damage
cost or expense which has been determined by a court of competent jurisdiction
to have been caused by the gross negligence or willful misconduct of Lender. All
obligations provided for in this Section 6 shall survive any termination of this
Amendment, the Loan Agreement or the Commitment and the repayment of the Loan.

7. Collateral. As security for the payment of the Borrower’s Obligations under
the Loan Agreement, and satisfaction by Borrower of all covenants and
undertakings contained in the Loan Agreement and the Existing Loan Documents,
Borrower acknowledges Lender’s prior security interest and lien in and to all of
the Collateral.

8. Ratification of Existing Loan Documents. Except as expressly set forth
herein, all of the terms and conditions of the Loan Agreement and Existing Loan
Documents are hereby ratified and confirmed and continue unchanged and in full
force and effect. All references to the Loan Agreement shall mean the Loan
Agreement as modified by this Amendment.

 

-2-



--------------------------------------------------------------------------------

9. Acknowledgment of Indebtedness and Obligations. Borrower hereby acknowledges
and confirms that as of the date of this Amendment, Borrower is indebted to
Lender, without defense, setoff or counterclaim, under the Loan Agreement in the
aggregate principal amount of $82,159,089.23 as of June 18, 2007 plus
continually accruing interest and all fees, costs, and expenses, including
reasonable attorneys’ fees, incurred through the date hereof.

10. Governing Law. This Amendment, the Loan Agreement and the Existing Loan
Documents shall be governed by, construed and enforced in accordance with the
laws of the State of Iowa, excluding its conflict of laws rules.

11. Counterparts. This Amendment may be executed in any number of counterparts,
each of which when so executed shall be deemed to be an original, and such
counterparts together shall constitute one and the same respective agreement.
Signature by facsimile shall also bind the parties hereto.

12. Miscellaneous.

a. This Amendment shall be incorporated into and deemed a part of the Loan
Agreement.

b. Except as expressly modified herein, all terms, covenants, and conditions of
the Loan Agreement are and shall remain in full force and effect.

[REMAINDER OF PAGE LEFT INTENTIONALLY BLANK]

 

-3-



--------------------------------------------------------------------------------

Dated the date and year first written above.

 

BORROWER:   C&F FINANCE COMPANY   By:  

/s/ Thomas F. Cherry

  Name:   Thomas F. Cherry   Title   EVP & CFO LENDER:   WELLS FARGO FINANCIAL
PREFERRED CAPITAL, INC.   By:  

/s/ William M. Laird

  Name:   William M. Laird   Title   Senior Vice President

[SIGNATURE PAGE TO THIRD AMENDMENT]

 

S-1